J-S05034-18


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P 65.37

COMMONWEALTH OF PENNSYLVANIA,            :     IN THE SUPERIOR COURT OF
                                         :           PENNSYLVANIA
                 Appellee                :
                                         :
                    v.                   :
                                         :
STEVEN GREGORY EAKIN,                    :
                                         :
                 Appellant               :     No. 1111 WDA 2017

                  Appeal from the PCRA Order July 5, 2017
             in the Court of Common Pleas of Venango County
            Criminal Division at No(s): CP-61-CR-0000115-2011

BEFORE:    OLSON, OTT, and STRASSBURGER,* JJ.

MEMORANDUM BY STRASSBURGER, J.:                  FILED MARCH 28, 2018

     Steven Gregory Eakin (Appellant) appeals from the July 5, 2017 order

which dismissed his petition filed pursuant to the Post Conviction Relief Act

(PCRA), 42 Pa.C.S. §§ 9541-9546.      We affirm, albeit on a different basis

than that of the PCRA court.1

     Appellant was convicted of several theft offenses in December 2011,

and was sentenced on February 7, 2012, to an aggregate term of

incarceration of 6 months to 24 months less one day, with a concurrent two-

year probationary term, along with fines and costs.   This Court affirmed the

judgment of sentence and our Supreme Court denied his petition for

allowance of appeal. Commonwealth v. Eakin, 120 A.3d 1053 (Pa. Super.



1 “It is well-settled that this Court may affirm on any basis.”
Commonwealth v. Clouser, 998 A.2d 656, 661 n.3 (Pa. Super. 2010).

*Retired Senior Judge assigned to the Superior Court.
J-S05034-18


2015) (unpublished memorandum), appeal denied, 125 A.3d 1198 (Pa.

2015).     Appellant began serving his sentence on January 4, 2016.

Appellant’s Brief at 11.

      Appellant pro se timely filed a PCRA petition on December 9, 2016.

The PCRA court held a hearing on the petition on January 31, 2017, at which

Appellant represented himself, acknowledging that he did not qualify for

appointment of counsel. N.T., 1/31/2017, at 5. The PCRA court dismissed

Appellant’s petition by opinion and order filed on July 5, 2017.

      Appellant timely filed a notice of appeal and statement of errors

complained of on appeal. Appellant asks this Court to consider four claims

of PCRA court error.       Before we address the substance of his claims, we

consider whether he is eligible for relief.

      To be eligible for PCRA relief, a petitioner must plead and prove,

among other things,

      (1) That the petitioner has been convicted of a crime under the
      laws of this Commonwealth and is at the time relief is granted:

            (i) currently serving a sentence of imprisonment, probation
            or parole for the crime;

            (ii) awaiting execution of a sentence of death for the
            crime; or

            (iii) serving a sentence which must expire before the
            person may commence serving the disputed sentence.

42 Pa.C.S. § 9543(a).




                                       -2-
J-S05034-18


        “Our Supreme Court has consistently interpreted this language to bar

PCRA relief from those who are not serving a sentence.” Commonwealth

v. Volk, 138 A.3d 659, 661 (Pa. Super. 2016).        Moreover, “the statutory

requirement that a PCRA petitioner be currently serving the sentence is

applicable … where the PCRA court’s order was issued while [the] petitioner

was still serving the required sentence, but that sentence terminated prior to

the resolution of his appeal.” Commonwealth v. Plunkett, 151 A.3d 1108,

1112–13 (Pa. Super. 2016).

        Here, Appellant’s maximum sentence was less than two years, and he

acknowledged that he began serving it more than two years ago in January

2016.     Appellant’s Brief at 11.    Indeed, the record reflects Appellant’s

maximum period of supervision ended on January 4, 2018. Acceptance for

State Supervision, 8/8/2016, at 1 (pages unnumbered). Accordingly, he is

no longer eligible for relief under the PCRA.

        Because Appellant is no longer eligible for PCRA relief, the PCRA court

did not err in dismissing his petition.

        Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 3/28/2018



                                      -3-